Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 1 of 23




                                                                        Declaration of Marina Richie
                                                                                      Exhibit A, p. 1
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 2 of 23




                                                                        Declaration of Marina Richie
                                                                                      Exhibit A, p. 2
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 3 of 23




                                                                        Declaration of Marina Richie
                                                                                      Exhibit A, p. 3
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 4 of 23




                                                                        Declaration of Marina Richie
                                                                                      Exhibit A, p. 4
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 5 of 23




                                                                        Declaration of Marina Richie
                                                                                      Exhibit A, p. 5
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 6 of 23




                                                                        Declaration of Marina Richie
                                                                                      Exhibit A, p. 6
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 7 of 23




                                                                        Declaration of Marina Richie
                                                                                      Exhibit A, p. 7
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 8 of 23




                                                                        Declaration of Marina Richie
                                                                                      Exhibit A, p. 8
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 9 of 23




                                                                        Declaration of Marina Richie
                                                                                      Exhibit A, p. 9
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 10 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 10
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 11 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 11
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 12 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 12
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 13 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 13
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 14 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 14
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 15 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 15
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 16 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 16
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 17 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 17
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 18 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 18
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 19 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 19
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 20 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 20
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 21 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 21
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 22 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 22
Case 2:17-cv-00843-SU   Document 81-1   Filed 10/08/18   Page 23 of 23




                                                                         Declaration of Marina Richie
                                                                                      Exhibit A, p. 23
